Respondent, Marie E. Ingelstrom, who in connection with her husband conducted a small notions store in Pocatello, on May 13, 1922, induced as she claims by false representations, signed what she contends was an order and appellant calls a contract for the purchase of certain jewelry. The jewelry was thereafter shipped to and *Page 340 
returned, by her, freight prepaid, to appellant at its place of business in Cleveland, Ohio, after which suit was instituted to recover the purchase price thereof and a judgment was entered on a verdict in respondents' favor.
Appellant assigns as error that the court did not strike, as varying the terms of the written order or contract, certain portions of the answer, and that certain evidence was for the same reason improperly admitted, the following embodying the gist of the matter:
" . . . . that if the defendants would permit him to take an order that the same would be held in abeyance and not accepted until the following conditions were met, to-wit: (1) That the threatened strike should be settled, and business restored to its normal condition, and (2) That the defendants should thereafter advise plaintiff herein the names of one hundred prospective purchasers of such jewelry in Pocatello, Idaho, and that thereafter, the plaintiff would advertise their goods, wares and merchandise by writing directly to each one of these one hundred individuals to be named by the defendants urging them to purchase said jewelry, and that this would create a demand for the jewelry and enable the defendants to sell the same at a reasonable profit to themselves. The said Weston furthermore positively and without equivocation, advised and promised these defendants that if an order for the goods mentioned in plaintiff's complaint would be given him, that this order would never become accepted, and said contract would never become binding until settled conditions were restored industrially and then only after the defendants had sent to the plaintiff the said list of one hundred names as above alleged; that under the foregoing representations, and not otherwise, the defendant Marie E. Ingelstrom signed said order."
This answer, as correctly stated by the trial court in his instructions, affirmatively alleged as a defense that the order or contract was delivered conditionally. The allegations and evidence raising such defense did not vary or change the terms of the written contract but merely *Page 341 
deferred its becoming effective until a future time and until certain conditions had arisen or passed. (Colonial Jewelry Co.v. Brown, 38 Okl. 44, 131 P. 1077; 13 C. J. 307; Parker v.Weber County Irr. Dist., 65 Utah, 354, 236 P. 1103; In reSmith's Estate, 4 Cal. Unrep. 919, 38 P. 950; Barrie v.Quimby, 206 Mass. 259, 92 N.E. 451; Kilcon v. Ortell, 302 Ill. 531,135 N.E. 16; Kelly v. Oliver, 113 N.C. 442, 18 S.E. 698;Thos. Nelson  Sons Pub. Co. v. Bonner, 200 N.Y. Supp. 341;Savage Realty Co. v. Lust, 203 A.D. 55,196 N.Y. Supp. 296; McNight v. Parsons, 136 Iowa, 390, 125 Am. St. 265, 15 Ann. Cas. 665, 113 N.W. 858; 22 L.R.A., N.S., 718;Bartholomew v. Fell, 92 Kan. 64, 139 P. 1016; Manhattan GuideCo. v. Gluck, 52 Misc. Rep. 652, 101 N.Y. Supp. 528; ExchangeBank v. Clay Center State Bank, 91 Neb. 835, 137 N.W. 845;Bowser  Co. v. Tarry, 156 N.C. 35, 72 S.E. 74.)
The court therefore did not err in admitting evidence and instructing relative to the conditional delivery, and likewise did not err in refusing to instruct for the plaintiff.
Appellant assigns as error the action of the court in permitting the jury to take the pleadings to the jury-room. The appellant does not point out wherein such use of the pleadings was prejudicial and the jury was elsewhere instructed in substance that they should base their verdict upon the evidence.
"The jury should not be permitted to take with them the pleadings in the action being tried upon retiring for deliberation. The practice is not a safe one; but it is not reversible error so to do in the absence of a showing of prejudice." (Walton v. Mays, 33 Idaho 339, 194 P. 354;Schroeder v. Lodge No. 188, 92 Neb. 650, Ann. Cas. 1914B, 1173, 650 N.W. 221; Mayo v. Halley, 124 Iowa, 675, 100 N.W. 529;Chicago  E. R. Co. v. Ohio City Lbr. Co., 214 Fed. 751;Bluedorn v. Missouri Pacific Ry. Co., 121 Mo. 258, 25 S.W. 943;Powley v. Swenson, 146 Cal. 471, 80 P. 722; Paxton v.Woodward, 31 Mont. 195, 107 Am. St. 416, 3 Ann. Cas. 546, 78 P. 215.), *Page 342 
It is further urged that the instructions given by the court ignored the Uniform Sales Law and particularly sections 5715, 5718 and 5735. The first section is to the effect that it is the duty of the buyer to accept the goods in accordance with the terms of the contract and section 5718 is to the effect that "where in pursuance of a contract to sell . . . . the seller is authorized" to deliver to the carrier, such delivery is delivery to the buyer. If the contract was delivered conditionally, until the conditions had been met the buyer was under no obligation to pay nor was delivery to the carrier in pursuance of the contract.
Section 5735 merely gives a right of action for the price where the buyer has wrongfully refused to comply with the contract. If the buyer had not wrongfully refused there would be no cause of action; hence the instructions given did not conflict with these provisions of the statute.
No demurrer was interposed to the allegations of fraud. The motion to strike did not specify the particular references to fraud as being inadequate but was a blanket motion, including good as well as bad allegations; consequently the court did not err in refusing to grant such motion. (Valley Lumber Co. v.McGilvery, 16 Idaho 338, 101 P. 94.) [7] Being some slight allegation of fraud, even though the evidence relative thereto was meager, the court did not err in instructing upon this issue. The instruction itself was more than favorable to appellant.
Appellant does not specify in the assignments of error wherein the verdict of the jury is contrary to the evidence, therefore that assignment will not be considered. (Intermountain Farmers Equity v. Norris, 39 Idaho 685,229 P. 745; Merrill v. Fremont Abstract Co., 39 Idaho 238,227 P. 34.)
The judgment is therefore affirmed and costs are awarded to respondents.
Wm. E. Lee, C.J., and Budge, J., concur.
Taylor, J., dissents. *Page 343